Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 5-7, and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (United States Patent Publication No. US 2021/0041784 A1), hereinafter Chen.
5.	Regarding Claims 1-3 and 5-7, Chen teaches (Paragraphs [0022 and 0054]) modifying an underlayer to include acid quencher precursors. Chen teaches (Abstract, Paragraphs [0015-0016]) coating the underlayer with a photoresist. Chen teaches (Abstract, Paragraphs [0021]) generating acid quencher moieties in the underlayer by subjecting the photoresist and the underlayer to a post exposure bake that thermally activates the acid quencher precursors. Chen teaches (Abstract, Paragraph [0021]) acid diffusion during the post exposure bake is limited by the acid quencher moieties. MPEP § 2112(III) states:

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.

Herein, the Applicant has claimed a function, property or characteristic of acid diffusion being limited by acid quencher moieties during a post exposure bake. Chen teaches (Paragraphs [0021-0022 and 0053-0054]) the acid quencher moieties include one or more of an amine, polyamine, quaternary ammonium compound, trialkylammonium compound, amide, and urea. Chen teaches (Paragraphs [0021-0022 and 0053-0054]) the acid quencher moieties include a tert-butoxycarbonyl protecting group (tBOC)-blocked amine that can be copolymerized with an acid generating underlayer. [0022] [0054] Chen teaches (Paragraph [0016]) exposing the photoresist to a source of activating radiation. Chen teaches (Paragraph [0029]) the activating radiation comprises one or more of an extreme ultraviolet (EUV) exposure, an X-ray exposure, a low kV electron exposure, a high kV electron exposure, an ion beam exposure, and an optical exposure. Chen teaches (Paragraph [0061]) the post exposure bake occurs at a temperature of 100 to 250 degrees Celsius for a duration of 1 to 300 seconds.
6.	Regarding Claims 9-15, Chen teaches (Paragraphs [0022 and 0054]) modifying an underlayer to include base-catalyzed crosslinking moieties, the base-catalyzed crosslinking moieties selected such that base-catalyzed crosslinking can occur upon exposure to a predetermined developer. Chen teaches (Abstract, Paragraphs [0015-0016]) coating the underlayer with a photoresist. Chen teaches (Paragraph [0049]) subjecting the photoresist to the predetermined developer to crosslink the underlayer. Chen teaches (Abstract, Paragraph [0021]) subjecting the photoresist to a post exposure bake prior to developer exposure. Chen teaches (Paragraph [0061]) the post exposure bake occurs at a temperature of 100 to 250 degrees Celsius for a duration of 1 to 300 seconds. Chen inherently teaches (Abstract, Paragraph [0021]) a portion of the underlayer thermally crosslinks during the post exposure bake. Chen teaches (Paragraphs [0022 and 0054]) the base-catalyzed crosslinking moieties comprise an acetal group. Chen teaches (Paragraph [0049]) the predetermined developer comprises tetramethylammonium hydroxide (TMAH). Chen inherently teaches (Abstract, Paragraph [0021]) the base-catalyzed crosslinking moieties comprise a functional polymer that crosslinks with a co-reactant in the presence of the predetermined developer. Chen inherently teaches (Abstract, Paragraph [0021]) the base-catalyzed crosslinking moieties comprise a self-crosslinking polymer that self-crosslinks in the presence of the predetermined developer.
7.	Regarding Claims 16-20, Chen teaches (Abstract, Paragraphs [0015-0016]) a resist underlayer on a substrate. Chen teaches (Paragraphs [0022 and 0054]) the resist underlayer having a surface modification comprising one or more moieties, the moieties comprising one or both of acid quencher moieties and base-catalyzed crosslinking moieties. Chen teaches (Abstract, Paragraphs [0015-0016]) a photoresist formed on the resist underlayer. Chen inherently teaches (Abstract, Paragraph [0021]) the acid quencher moieties limit acid diffusion during a post exposure bake. Chen teaches (Paragraphs [0021-0022 and 0053-0054]) the acid quencher moieties include a tert-butoxycarbonyl protecting group (tBOC)-blocked amine that can be copolymerized with an acid generating underlayer. Chen inherently teaches (Abstract, Paragraph [0021]) the base-catalyzed crosslinking moieties are selected such that base-catalyzed crosslinking can occur upon exposure to a predetermined developer. Chen teaches (Paragraphs [0022 and 0054]) the base-catalyzed crosslinking moieties comprise an acetal group. Chen teaches (Paragraph [0049]) the predetermined developer comprises tetramethylammonium hydroxide (TMAH).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
9.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3, 5-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (United States Patent Publication No. US 2021/0041784 A1), hereinafter Chen.
11.	Regarding Claims 1-3 and 5-7, Chen teaches (Paragraphs [0022 and 0054]) modifying an underlayer to include acid quencher precursors. Chen teaches (Abstract, Paragraphs [0015-0016]) coating the underlayer with a photoresist. Chen teaches (Abstract, Paragraphs [0021]) generating acid quencher moieties in the underlayer by subjecting the photoresist and the underlayer to a post exposure bake that thermally activates the acid quencher precursors. Chen teaches (Abstract, Paragraph [0021]) acid diffusion during the post exposure bake is limited by the acid quencher moieties. MPEP § 2112(III) states:

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.

Herein, the Applicant has claimed a function, property or characteristic of acid diffusion being limited by acid quencher moieties during a post exposure bake. Chen teaches (Paragraphs [0021-0022 and 0053-0054]) the acid quencher moieties include one or more of an amine, polyamine, quaternary ammonium compound, trialkylammonium compound, amide, and urea. Chen teaches (Paragraphs [0021-0022 and 0053-0054]) the acid quencher moieties include a tert-butoxycarbonyl protecting group (tBOC)-blocked amine that can be copolymerized with an acid generating underlayer. [0022] [0054] Chen teaches (Paragraph [0016]) exposing the photoresist to a source of activating radiation. Chen teaches (Paragraph [0029]) the activating radiation comprises one or more of an extreme ultraviolet (EUV) exposure, an X-ray exposure, a low kV electron exposure, a high kV electron exposure, an ion beam exposure, and an optical exposure. Chen teaches (Paragraph [0061]) the post exposure bake occurs at a temperature of 100 to 250 degrees Celsius for a duration of 1 to 300 seconds.
12.	Regarding Claims 9-15, Chen teaches (Paragraphs [0022 and 0054]) modifying an underlayer to include base-catalyzed crosslinking moieties, the base-catalyzed crosslinking moieties selected such that base-catalyzed crosslinking can occur upon exposure to a predetermined developer. Chen teaches (Abstract, Paragraphs [0015-0016]) coating the underlayer with a photoresist. Chen teaches (Paragraph [0049]) subjecting the photoresist to the predetermined developer to crosslink the underlayer. Chen teaches (Abstract, Paragraph [0021]) subjecting the photoresist to a post exposure bake prior to developer exposure. Chen teaches (Paragraph [0061]) the post exposure bake occurs at a temperature of 100 to 250 degrees Celsius for a duration of 1 to 300 seconds. Chen inherently teaches (Abstract, Paragraph [0021]) a portion of the underlayer thermally crosslinks during the post exposure bake. Chen teaches (Paragraphs [0022 and 0054]) the base-catalyzed crosslinking moieties comprise an acetal group. Chen teaches (Paragraph [0049]) the predetermined developer comprises tetramethylammonium hydroxide (TMAH). Chen inherently teaches (Abstract, Paragraph [0021]) the base-catalyzed crosslinking moieties comprise a functional polymer that crosslinks with a co-reactant in the presence of the predetermined developer. Chen inherently teaches (Abstract, Paragraph [0021]) the base-catalyzed crosslinking moieties comprise a self-crosslinking polymer that self-crosslinks in the presence of the predetermined developer.
13.	Regarding Claims 16-20, Chen teaches (Abstract, Paragraphs [0015-0016]) a resist underlayer on a substrate. Chen teaches (Paragraphs [0022 and 0054]) the resist underlayer having a surface modification comprising one or more moieties, the moieties comprising one or both of acid quencher moieties and base-catalyzed crosslinking moieties. Chen teaches (Abstract, Paragraphs [0015-0016]) a photoresist formed on the resist underlayer. Chen inherently teaches (Abstract, Paragraph [0021]) the acid quencher moieties limit acid diffusion during a post exposure bake. Chen teaches (Paragraphs [0021-0022 and 0053-0054]) the acid quencher moieties include a tert-butoxycarbonyl protecting group (tBOC)-blocked amine that can be copolymerized with an acid generating underlayer. Chen inherently teaches (Abstract, Paragraph [0021]) the base-catalyzed crosslinking moieties are selected such that base-catalyzed crosslinking can occur upon exposure to a predetermined developer. Chen teaches (Paragraphs [0022 and 0054]) the base-catalyzed crosslinking moieties comprise an acetal group. Chen teaches (Paragraph [0049]) the predetermined developer comprises tetramethylammonium hydroxide (TMAH).

14.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (United States Patent Publication No. US 2021/0041784 A1), hereinafter Chen, and in further view Endo et al. (United States Patent Publication No. US 2006/0093937 A1), hereinafter Endo.
15.	Chen teaches all limitations of Claim 4 of the present application. However, Chen fails to explicitly teach the acid quencher moieties are incorporated within the underlayer at a concentration of 5 to 20 atomic percent, as Chen is silent on the matter of moiety concentration. Furthermore, Chen fails to explicitly teach the underlayer comprises one or more of a low temperature oxide (LTO), a silicon based antireflective coating (SiARC), a titanium based ARC (TiARC), and silicon oxynitride (SiON).
16.	Endo teaches (Paragraph [0009]) the acid quencher moieties are incorporated within the underlayer at a concentration of 10 to 20 atomic percent. Endo teaches (Paragraph [0007]) the acid quencher moieties, including a tert-butoxycarbonyl protecting group (tBOC)-blocked amine, are incorporated within the underlayer at a concentration of 10 to 20 atomic percent enhances the adhesiveness between the underlayer and the photoresist layer.
17.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Endo wherein the acid quencher moieties are incorporated within the underlayer at a concentration of 10 to 20 atomic percent. Doing so would result in enhanced adhesiveness between the underlayer and the photoresist layer, as recognized by Endo.
18.	Endo teaches (Paragraphs [0028 and 0062]) the underlayer comprising silicon oxynitride (SiON). Endo teaches (Paragraph [0028]) the inclusion of silicon oxynitride (SiON) in the underlayer serves to insulate the substrate.
19.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Endo wherein the underlayer further comprises silicon oxynitride (SiON). Doing so would result in the substrate being insulated, as recognized by Endo.


Conclusion
20.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737			/DUANE SMITH/                                                                                    Supervisory Patent Examiner, Art Unit 1737